            Case 1:19-cv-02399-RDM Document 53 Filed 03/17/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                       )
ANDREW G. MCCABE,                                      )
                                                       )
                       Plaintiff,                      )
                                                       )
        v.                                             )
                                                       )          Civil Action No. 19-2399 (RDM)
MERRICK B. GARLAND,                                    )
in his official capacity as                            )
ATTORNEY GENERAL OF THE                                )
UNITED STATES, et al.,                                 )
                                                       )
                       Defendants.                     )
                                                       )

                 JOINT MOTION TO EXTEND DISCOVERY DEADLINES

       The parties jointly move this Court to extend the deadlines in this case for the completion

of discovery and other events. This is the parties’ first request to extend the discovery period.

       In support of this motion, the Parties state as follows:

       1.       By minute order dated October 30, 2020, this Court established various discovery

deadlines.

       2.       Since then, the parties have each served written discovery requests and are in the

process of collecting, reviewing, and producing responsive documents on a rolling basis. Plaintiff

has also served draft deposition notices on Defendants for eight of their current and former

employees, and Defendants are working to identify available dates.

       3.       Defendants have not have yet been able to run all of the necessary document

searches. Therefore, the existing discovery deadlines will not give the parties adequate time with

Defendants’ ultimately produced documents ahead of Plaintiff’s anticipated depositions.
             Case 1:19-cv-02399-RDM Document 53 Filed 03/17/21 Page 2 of 3




        4.       The parties therefore respectfully request that the Court modify the discovery

 schedule as follows, without prejudice to either side’s ability to seek further future extensions for

 good cause:

                                                          CURRENT
                     EVENT                                                       NEW DEADLINE
                                                          DEADLINE
                                                                                     7/31/2021
Proponent’s R. 26(a)(2) statements                         3/31/2021
                                                                                    (+4 months)
                                                                                     8/30/2021
Opponent’s R. 26(a)(2) statements                          4/30/2021
                                                                                    (+4 months)
                                                                                     10/30/2021
Close of discovery                                         7/30/2021
                                                                                    (+3 months)
                                                                                     11/10/2021
Post-discovery status conference                           8/10/2021
                                                                                    (+3 months)


 March 17, 2020                                        Respectfully submitted,

                                                       BRIAN M. BOYNTON
  /s/ Ryan D. White                                    Acting Assistant Attorney General
 Howard N. Cayne (D.C. Bar. No. 331306)
 Murad Hussain (D.C. Bar. No. 999278)                  CHRISTOPHER R. HALL
 Brittany McClure (D.C. Bar No. 1001889)               Assistant Branch Director
 Owen Dunn (D.C. Bar. No. 1044290)
 Ryan D. White (D.C. Bar No. 1655918)                   /s/ Justin M. Sandberg
 Marissa Loya (D.C. Bar No. 1672681)                   JUSTIN M. SANDBERG
 ARNOLD & PORTER KAYE SCHOLER LLP                      Senior Trial Counsel
 601 Massachusetts Avenue, NW                          KYLA M. SNOW (Ohio Bar No. 96662)
 Washington, DC 20001-3743                             GARRETT COYLE
 Telephone: (202) 942-5000                             MICHAEL GERARDI
                                                       Trial Attorneys
 Counsel for Plaintiff Andrew G. McCabe                U.S. Dep’t of Justice, Civil Div., Federal
                                                       Programs Branch
                                                       1100 L Street, NW
                                                       Washington, D.C. 20530
                                                       Phone: (202) 514-5838
                                                       Fax: (202) 616-8460
                                                       Justin.Sandberg@usdoj.gov

                                                       Counsel for Defendants



                                                 -2-
         Case 1:19-cv-02399-RDM Document 53 Filed 03/17/21 Page 3 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                    )
ANDREW G. MCCABE,                                   )
                                                    )
                      Plaintiff,                    )
                                                    )
       v.                                           )
                                                    )       Civil Action No. 19-2399 (RDM)
MERRICK B. GARLAND,                                 )
in his official capacity as                         )
ATTORNEY GENERAL OF THE                             )
UNITED STATES, et al.,                              )
                                                    )
                      Defendants.                   )
                                                    )

                                     [PROPOSED] ORDER

       Upon consideration of the parties’ Joint Motion to Extent Discovery, the Court having

been sufficiently advised and informed,

       IT IS HEREBY ORDERED that the following schedule shall govern this case:

                                   EVENT                       NEW DEADLINE

            Proponent’s R. 26(a)(2) statements                     7/31/2021

            Opponent’s R. 26(a)(2) statements                      8/30/2021

            Close of discovery                                     10/30/2021

            Post-discovery status conference                       11/10/2021


IT IS SO ORDERED on this the ____ day of March, 2021.



                                                          _____________________________
                                                          RANDOLPH D. MOSS
                                                          United States District Judge
